ON A MOTION BOB A BEHEABING. Lee, J. The appellant in this cause files a motion for a rehearing, upon the ground that this court gave too much weight to the findings of the master on issues of fact, in saying such conclusions would be presumed by this court to be correct. We did not state in the opinion, or intend to be understood, that we would not look into all the evidence to ascertain if the equities as set forth in the bill have been sustained. But, in questions of fact, to be determined from conflicting testimony, the master, who'saw the witnesses,— observed their manner; is better able to determine the weight their testimony is entitled to; he being in the better position of applying intelligently the aphorism of the Roman tribunal, that “witnesses should be weighed, not counted.” In support of the proposition, we referred to the case of Blanvelt v. Woodworth, 31 N. Y. 285. It is objected that it was not a chancery case. It was a suit to foreclose a mechanic’s lien. It was on the equity side of the court. It was referred to a referee or master, to take proofs and make findings. One question was whether the contract price of the work in question had been paid, and the court in that case said: “As we have no authority to disregard the findings, they are conclusive against the claim that the defendant has paid the debt.” The same rule has always been recognized and applied in this territory. In Huntington v. Moore et al., 1 N. M. 503, the court said: “This report is based upon the finding of the facts before him, and this court will not review the report of the master as to his finding of the facts only for error of law appearing in the report.” We think this court, ought not to reverse upon a mere difference of opinion as to the weight and effect of conflicting testimony. To warrant a reversal, it must be clear that the lower court committed an error, and that a wrong has been done to the appellant. We can not say as to either point that the court below clearly committed an error, or that such a proposition is sustained by a preponderance of the evidence.  Rehearing: exceptions in It is also contended that, this being a chancery suit, it is not necessary to take exceptions to the rulings under the statute; and we are referred to section 2197 of the Compiled Laws in support of the position. That section reads as follows: “Exeeption to the decision of the court upon any matter of law arising during the progress of the cause, or to the giving or refusing of instructions, must be taken at the time of such decision. In equity causes, no exception shall be required.” The exceptions referred to in this section, when taken at the time as provided, and afterward made out, settled, and signed by the judge trying the case, constitute the bill of exceptions. Such a bill is not required in equity cases, and never was. “A bill of exceptions is altogether unknown in chancery practice.” Ex parte Story, 12 Pet. (U. S.) 340. It could serve no purpose in an equity suit, where the proceedings and evidence all appear in the record. In chancery proceedings objections are made to the rulings and decisions of the masters. They are brought to the attention of the chancellor by exceptions to the master’s report. Rule number 86 provides that no exceptions to the master’s report shall be entertained by the court unless based upon objections filed with the master. Rules Sup. Ct., p. 50. Exceptions to the master’s report should specify, article by article, the points excepted to, and should distinctly point out the rulings or conclusions which it seeks to reverse. They should be specific, and not general. Exceptions that merely express dissatisfaction with the findings of the master are too general, and may be disregarded by the court. See Story v. Livingston, 13 Pet. (U. S.) 359. And again the same court says: “The findings of the master are prima facie correct. Only such matters of law and of fact as are brought before the court by exceptions are to be considered, and the burden of sustaining the exception is on the objecting party.” Medsker v. Bonebrake, 108 U. S. 72. It was a part of the duties of the master to ascertain the amounts due from one party to the other in this case. Accounts referred to the master are not investigated by the court. See Harding v. Handy, 11 Wheat. (U. S.) 103. For the reasons above indicated the motion for a rehearing will be overruled. Whiteman, J., concurs.